Title: From Thomas Jefferson to Thomas H. Jones, 11 January 1807
From: Jefferson, Thomas
To: Jones, Thomas H.


                        
                        Th: Jefferson presents his compliments to mr Thos. H. Jones, and his thanks for the sample of Cumana or
                            Watchus tobacco he has been so kind as to send him. not being himself a judge of this plant, he proposes to send it to a
                            tobacconist at Philadelphia for examination. should he think it’s qualities likely to please in our market it will then
                            become interesting to endeavor to procure the seed. he salutes mr Jones with respect.
                  
                  Washington Jan. 11. 07.
                    